WILLIAMS, Justice.
This is an attempted appeal from a judgment in favor of Plaintiff in an action for breach of contract. The attempted appeal is by case-made. Defendant’s motion for a new trial was overruled on April 4, 1957, at which time an order was made allowing defendant 60 days from such date in which to make and serve case-made. The 60 days given in which to make and serve case-made expired June 3, 1957. No further order extending the time in which to make and serve the case-made was entered. The case-made was served on June 6, 1957.
Where the case-made is not served within 15 days after the time of the final order en*207tered in the trial court, or within time fixed by a timely and valid order of the trial court extending the time for service of the case-made, this court is without jurisdiction to review the errors complained of arising upon such case-made, and the appeal will he dismissed. J. & J. Furniture Co. v. Oklahoma Discount Corp., Okl., 277 P.2d 116; Evans v. Wilcox, 208 Okl. 76, 253 P.2d 566; Clayton v. Clayton, 202 Okl. 576, 216 P.2d 314.
Appeal dismissed.
CORN, V. C. J., and JOHNSON, HALLEY, BLACKBIRD, and CARLILE, JJ., concur.